DETAILED ACTION
Summary
Claims 16-35 are pending in the application. Claims 23, and 32-33 are rejected under 35 USC 112(b). Claims 16-19, 22, 25-30, 34-35 are rejected under 35 USC 103. Claims 16-35 are rejected under Non-Statutory Double Patenting.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, and 32-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the position of the surgical instrument detected by the instrument sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as stating “a position of the surgical instrument detected by the instrument sensor”.
Claim 32 recites “position data” in line 2. It is not clear if the “position data” is referring to the position data set forth in claim 30, or if it is referring to new position data. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 33 recites “position data” in line 2. It is not clear if the “position data” is referring to the position data set forth in claim 30, or if it is referring to new position data. Clarification is required. For the purposes of examination, the former definition will be used.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a location detection unit” and “a navigation unit” in claim 30.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows the limitations should be interpreted as follows:
“A location detection unit” will be interpreted as software running on a computer system, as suggested by Fig. 1, 30 and [0042]+[0046].
“A navigation unit” will be interpreted as software running on a computer system, as suggested by Fig. 1, 30, [0042]+[0046]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Boike et al. (U.S PGPub 2012/0007747 A1) in view of Inkpen et al. (U.S PGPub 2014/0148808 A1) and Anderson (U.S PGPub 2009/0069671 A1).
Regarding Claim 16, Boike teaches a method for detecting a location of a surgical instrument having an active operating state [0001], and an inactive state [0029], comprising: 
positioning a first sensor at a known location (Fig. 1, 6), the first sensor configured to detect a first electromagnetic field emitted from the surgical instrument when in the active operating state [0026]+[0028]; 
detecting the first electromagnetic field with the first sensor;  [0026] 
establishing the location of the surgical instrument in the active operating state on the basis of the output signal [0025].
Boike fails to explicitly teach generating an output signal from the first sensor, the output signal indicating the detection by the first sensor of the first electromagnetic field emitted from the surgical instrument in the active operating state; and establishing the location of the surgical instrument in the active operating state on the basis of the output signal and generating location data, the location data corresponding to the established location.
Anderson teaches a method for tacking an object based on a rotating magnetic dipole (Abstract). This system generates an output signal from the first sensor [0024], the output signal indicating the detection by the first sensor of the first electromagnetic field emitted from the surgical instrument in the active operating state [0041]; and establishing the location of the surgical instrument in the active operating state on the basis of the output signal  [0042] and the known location of the first sensor [0022] and generating location data, the location data corresponding to the established location [0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Boike to process the signals as taught by Anderson because this reduces the complexity of the tracking system, as recognized by Anderson [0005].
The combination fails to explicitly teach determining an operating state of the surgical instrument or controlling the operating state of the surgical instrument based on the output signal.
Inkpen teaches a system for electromagnetic tracking of an active surgical instrument (Abstract). The system determines the state of the tool using a reference sensor [0303] sensitive to an electromagnetic field [0272]. The operating state of the surgical instrument is controlled by the output signal generated by the first sensor [0302].
It would have been obvious to one of ordinary skill in the art to combined system to determine the tools output state and to control output state based on the output signal, as taught by Inkpen, because this increases the safety of using the device by reducing the risk of inadvertent damage to the body, as recognized by the Inkpen [0302].
Regarding Claim 17, the combination of references teaches the invention substantially as claimed. Boike is silent regarding wherein the output signal generated by the first sensor has a signal value that indicates a change in the first electromagnetic field detected by the first sensor.
Anderson teaches wherein the output signal generated by the first sensor has a signal value that indicates a change in the first electromagnetic field detected by the first sensor [0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Boike to process the signals as taught by Anderson because this reduces the complexity of the tracking system, as recognized by Anderson [0005].
Regarding Claim 29, the combination teaches the invention as claimed. The combination silent regarding calibrating the surgical instrument.
Inkpen teaches a system for electromagnetically tracking a tool (Abstract). The system calibrates the tool [0075]+[0081].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to calibrate the tool, as taught by Inkpen, as this corrects for measurement errors, thereby increasing the accuracy of using the tool, as recognized by Inkpen [0075].

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boike in view of Anderson and Inkpen as applied to claim 16 above, and further in view of Schweikard et al. (U.S PGPub 2004/0082849 A1).
Regarding Claim 18, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein the output signal indicates that the surgical instrument is a minimum distance from an object in a work region.
Schweikard teaches a system for tracking a drill (Abstract). This system tracks whether the drill is a minimum distance from an puncture point (object) in a work region [0068].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to indicate whether a surgical instrument is a minimum distance from an object, as taught by Schweikard, as this increases the safety of the procedure, as recognized by Schweikard [0068]. One of ordinary skill would recognize that, as the output signal of the combination indicates the position of the drill, the combination would have the output signal indicating the minimum distance from an object.
Regarding Claim 19, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein a warning is provided when a distance between the surgical instrument and the object in the work region has dropped below the minimum distance.
Schweikard teaches wherein a warning is provided when a distance between the surgical instrument and the object in the work region has dropped below the minimum distance [0068].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to indicate whether a surgical instrument is a minimum distance from an object, as taught by Schweikard, as this increases the safety of the procedure, as recognized by Schweikard [0068]. 

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Boike in view of Anderson and Inkpen as applied to claims 16 above, and further in view of Hassler et al. (U.S PGPub 2006/0211914 A1)
Regarding Claim 25, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein a refresh rate of a display unit is set in a manner dependent on the established operating state of the surgical instrument.
Hassler teaches a trackable medical device (Abstract). This system refreshes the display at a suitable rate for real time targeting [0092].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system so the refresh rate of a display unit is set in a manner dependent of the established operating state, as taught by Hassler, as this allows the user to see the data in real time, as recognized by Hassler [0092], improving the ease of use of the device. One of ordinary skill would recognize the system would only be refreshed when they are using the device. That is, the device would be in the on operating state and the display would therefore be refreshed because it is being used (i.e. in the “on” operating state).
Regarding Claim 26, the combination of references teaches the invention substantially as claimed. The combination of references fails to explicitly teach wherein a rotational speed of a work tip of the surgical instrument corresponds to an integer multiple of the set refresh rate.
Hassler teaches a trackable medical device (Abstract). This system refreshes the display at a suitable rate for real time targeting [0092] and real time tracking of the orientation [0093].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system so the refresh rate of a display unit is set in a manner dependent of the established operating state, as taught by Hassler, as this allows the user to see the data in real time, as recognized by Hassler [0092], improving the ease of use of the device. Furthermore, it would have been obvious to one of ordinary skill to set the refresh rate so it is an integer multiple of the rotation speed of a work tip through routine optimization. One of ordinary skill would recognize that if the refresh rate was less than the rotation speed, they would be unable to view the tip in real time because the system would lose information (the data would update quicker than the display would refresh). Therefore, in order to visualize every rotation, the refresh rate of the display would have to at least be equal to the rotation speed (which is an integer multiple). That is, a suitable refresh rate would be an integer multiple of the rotation speed.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Boike in view of Anderson and Inkpen as applied to claim 16 above, and further in view of Sprouse (U.S PGPub 2004/0199072 A1).
Regarding Claim 27, the combination of references teaches the invention substantially as claimed. The combination is silent regarding displaying the surgical instrument on a display unit.
Sprouse teaches a system for electromagnetic tracking (Abstract). This system has the surgical instrument on a display unit [0003].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to display the surgical instrument as this allows the user to visualize the actual location of the instrument, as taught by Sprouse [0003], thereby making the procedure easier for the user to perform.
Regarding Claim 28, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein the displayed surgical instrument is superimposed on image data.
Sprouse teaches a system for electromagnetic tracking (Abstract). The displayed surgical instrument is superimposed on image data [0003].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to display the surgical instrument as this allows the user to visualize the actual location of the instrument, as taught by Sprouse [0003], thereby making the procedure easier for the user to perform.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Boike in view of Anderson and Inkpen as applied to claim 16 above, and further in view of Khalfin et al. (U.S Patent 6,369,564 B1).
Regarding Claim 22, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach further comprising detecting a second alternating electromagnetic field generated by a field generator with an instrument sensor.
Khalfin, in the same field of endeavor, teaches a method for reducing field distortion during electromagnetic tracking (Abstract). This system contains a field generator (Fig. 6, Source), which generates an AC electromagnetic field (Col 2, lines 61-67), and an instrument sensor (Fig. 6, Witness sensor) which can detect the field (Col 2, lines 63-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to further detect a second field with an instrument sensor, as taught by Khalfin, because this allows the user to correct for distortions in electromagnetic tracking, thereby increasing the accuracy of tracking (Col 2, lines 50-55).

Claims 30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Boike in view of Anderson, Inkpen, and Avinash (U.S PGPub 2006/0058604 A1).
Regarding Claim 30, Boike teaches a medical system for localizing a surgical instrument in a work region of a patient [0025]+[0001], the surgical instrument having an active operating state [0001] and an inactive state [0029], the surgical instrument when in the active operating state configured to emit a first electromagnetic field [0025], comprising: 
a first sensor (Fig. 1, 6), the first sensor configured to detect the first electromagnetic field emitted from the surgical instrument when in the active operating state [0026].
Boike fails to explicitly teach configured to generate an output signal indicating the detection by the first sensor of the first electromagnetic field, a location detection unit, the location detection unit configured to establish a location and the operating state of the surgical instrument in the active operating state on the basis of the output signal generated by the first sensor and the known location of the first sensor, and to generate location data.
Anderson teaches a method for tacking an object based on a rotating magnetic dipole (Abstract). This system generates an output signal from the first sensor [0024], the output signal indicating the detection by the first sensor of the first electromagnetic field emitted from the surgical instrument in the active operating state [0041]; and establishing the location of the surgical instrument in the active operating state on the basis of the output signal [0042] and the known location of the first sensor [0022] and generating location data, the location data corresponding to the established location [0043]. This processor is performed on a processor (i.e. a location detection unit) [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Boike to process the signals as taught by Anderson because this reduces the complexity of the tracking system, as recognized by Anderson [0005].
The combination fails to explicitly teach determining an operating state of the surgical instrument or wherein the operating state of the surgical instrument is controlled by the output signal generated by the first sensor.
Inkpen teaches a system for electromagnetic tracking of an active surgical instrument (Abstract). The system determines the state of the tool using a reference sensor [0303] sensitive to an electromagnetic field [0272]. The operating state of the surgical instrument is controlled by the output signal generated by the first sensor [0302].
It would have been obvious to one of ordinary skill in the art to combined system to determine the tools output state and to control output state based on the output signal, as taught by Inkpen, because this increases the safety of using the device by reducing the risk of inadvertent damage to the body, as recognized by the Inkpen [0302].
The combination fails to explicitly teach a navigation unit configured to determine a position of the surgical instrument relative to a patient.
Avinash teaches a system for weighted tracking of an instrument (Abstract). This system obtains position data from multiple tracking techniques [0022], and then establish a “location data” (from tracking system one) and a “position data” (from tracking system two) [0041].
It would have been obvious to one of ordinary skill in the art to obtain both a position data and a location data for an instrument, as taught by Avinash, as it increases the accuracy of tracking, as recognized by Avinash [0008].
Regarding Claim 35, the combination of references teaches the invention substantially as claimed. The combination of Boike and Anderson is silent regarding a data interface configured to transmit the operating state of the surgical instrument from the surgical instrument.
Inkpen teaches determining the status of a tool using a reference sensor [0303]. The status is transmitted over a wired or wireless data interface [0433].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to transmit the data over an interface, as taught by Inkpen, as this allows the system to know the status of the tool, as recognized by Inkpen [0140], thereby increasing the safety of the procedure as it allows the use to know to avoid touching the tool while it is on.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Boike in view of Anderson, Inkpen, and Avinash as applied to claim 30 above, and further in view of Sprouse.
Regarding Claim 27, the combination of references teaches the invention substantially as claimed. The combination is silent regarding a display unit for displaying the surgical instrument in the work region of the patient.
Sprouse teaches a system for electromagnetic tracking (Abstract). This system has the surgical instrument on a display unit [0003].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to display the surgical instrument as this allows the user to visualize the actual location of the instrument, as taught by Sprouse [0003], thereby making the procedure easier for the user to perform.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 22, and 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,109,915 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Regarding Claim 16, the Patent teaches a method for detecting a location and operating state of a surgical instrument having an active operating state, and an inactive state, comprising (Claim 1, Col 10, lines 53-58): 
positioning a first sensor at a known location, the first sensor configured to detect a first electromagnetic field emitted from the surgical instrument when in the active operating state; (Claim 1, Col 10, lines 59-62)
detecting the first electromagnetic field with the first sensor; (Claim 1, Col 10, lines 63-65)
generating an output signal from the first sensor, the output signal indicating the detection by the first sensor of the first electromagnetic field emitted from the surgical instrument in the active operating state; and (Claim 1, Col 10-11, lines 66-3)
establishing the location and the operating state of the surgical instrument in the active operating state on the basis of the output signal and the known location of the first sensor; (Claim 1, Col 11, lines 4-7) 
generating location data, the location data corresponding to the established location; and (Claim 1, Col 11, lines 7-8)
controlling the operating state of the surgical instrument based on the output signal (Claim 4).
Regarding Claim 22, the Patent teaches the method of claim 16, further comprising detecting a second alternating electromagnetic field generated by a field generator with an instrument sensor (Claim 1, Col 11, lines 9-13).
Regarding Claim 24, the Patent teaches the method of claim 22, further comprising generating an induced current dependent on a position of the instrument sensor, and evaluating the induced current so as to determine a position of the surgical instrument relative to a patient when the surgical instrument is in the inactive state (Claim 1, Col 14, lines 14-18).

Claims 17, 20-21, 23, 25, 26, and 29-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9, and 11-14 of U.S. Patent No. 11,109,915 B2 in view of Inkpen et al. (U.S PGPub 2014/0148808 A1).
Regarding Claim 17, the Patent teaches the method of claim 16, wherein the output signal generated by the first sensor has a signal value that indicates a change in the first electromagnetic field detected by the first sensor (Claim 2).
The method of claim 2 does not contain the features of claim 4. However, it would have been obvious to one of ordinary skill in the art to modify the method of claim 2 to also include the features of claim 4, as the features of claim 4 increases the safety of using the device by reducing the risk of inadvertent damage to the body, as recognized by the Inkpen [0302].
Regarding Claim 20, the Patent teaches the method of claim 16, wherein power to the surgical instrument is throttled if the first sensor detects a strength of the first electromagnetic field that is greater than a selected first threshold (Claim 5).
The method of claim 5 does not contain the features of claim 4. However, it would have been obvious to one of ordinary skill in the art to modify the method of claim 5 to also include the features of claim 4, as the features of claim 4 increases the safety of using the device by reducing the risk of inadvertent damage to the body, as recognized by the Inkpen [0302].
Regarding Claim 21, The Patent teaches the method of claim 20, wherein the surgical instrument in the active operating state is switched off if the first sensor detects that the strength of the first electromagnetic field is greater than a selected second threshold, the selected second threshold being greater than the selected first threshold (Claim 6).
The method of claim 6 does not contain the features of claim 4. However, it would have been obvious to one of ordinary skill in the art to modify the method of claim 6 to also include the features of claim 4, as the features of claim 4 increases the safety of using the device by reducing the risk of inadvertent damage to the body, as recognized by the Inkpen [0302].
Regarding Claim 23, the Patent teaches the method of claim 22 wherein there is a comparison of the location data, generated by the first sensor, and position data, wherein the position data corresponds to the position of the surgical instrument detected by the instrument sensor, and wherein a location correction value is formed from associated location-position data pairs (Claim 9).
The method of claim 9 does not contain the features of claim 4. However, it would have been obvious to one of ordinary skill in the art to modify the method of claim 9 to also include the features of claim 4, as the features of claim 4 increases the safety of using the device by reducing the risk of inadvertent damage to the body, as recognized by the Inkpen [0302].
Regarding Claim 25, the Patent teaches the method of claim 16, wherein a refresh rate of a display unit is set in a manner dependent on the established operating state of the surgical instrument (Claim 7).
The method of claim 7 does not contain the features of claim 4. However, it would have been obvious to one of ordinary skill in the art to modify the method of claim 7 to also include the features of claim 4, as the features of claim 4 increases the safety of using the device by reducing the risk of inadvertent damage to the body, as recognized by the Inkpen [0302].
Regarding Claim 26, the Patent teaches the method of claim 25, wherein a rotational speed of a work tip of the surgical instrument corresponds to an integer multiple of the set refresh rate (Claim 8).
The method of claim 8 does not contain the features of claim 4. However, it would have been obvious to one of ordinary skill in the art to modify the method of claim 8 to also include the features of claim 4, as the features of claim 4 increases the safety of using the device by reducing the risk of inadvertent damage to the body, as recognized by the Inkpen [0302].
Regarding Claim 29, the Patent teaches the method of claim 16.
The Patent method is silent regarding calibrating the surgical instrument.
Inkpen teaches a system for electromagnetically tracking a tool (Abstract). The system calibrates the tool [0075]+[0081].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Patent to calibrate the tool, as taught by Inkpen, as this corrects for measurement errors, thereby increasing the accuracy of using the tool, as recognized by Inkpen [0075].
Regarding Claim 30, the Patent teaches a medical system for localizing and for determining an operating state of a surgical instrument in a work region of a patient, the surgical instrument having an active operating state and an inactive state, the surgical instrument when in the active operating state configured to emit a first electromagnetic field, comprising (Claim 11, Col 11-12, lines 59-4): 
a first sensor positioned at a known location in the work region, the first sensor configured to detect the first electromagnetic field emitted from the surgical instrument when in the active operating state and configured to generate an output signal indicating the detection by the first sensor of the first electromagnetic field (Claim 11, Col 12, lines 5-16); 
a location detection unit, the location detection unit configured to establish a location and the operating state of the surgical instrument in the active operating state on the basis of the output signal generated by the first sensor and the known location of the first sensor, and to generate location data; and (Claim 11, Col 12, lines 17-24)
a navigation unit configured to determine a position of the surgical instrument relative to a patient, (Claim 11, Col 12, lines 33-36).
The Patent fails to explicitly teach wherein the operating state of the surgical instrument is controlled by the output signal generated by the first sensor.
Inkpen teaches wherein the operating state of the surgical instrument is controlled by the output signal generated by the first sensor [0302].
It would have been obvious to one of ordinary skill in the art to modify the system of the Patent to control the instrument based on the output signal, as taught by Inkpen, because this increases the safety of using the device by reducing the risk of inadvertent damage to the body, as recognized by the Inkpen [0302].
Regarding Claim 31, the combination teaches the medical system of claim 30. The Patent further teaches further comprising an instrument sensor on the surgical instrument configured to detect a second alternating electromagnetic field generated by a field generator (Claim 11, Col 12, lines 25-32).
Regarding Claim 32, the combination teaches the medical system of claim 30. The Patent further teaches wherein the location detection unit is configured to compare the location data and position data of the surgical instrument, and to establish a corrected location or corrected position of the surgical instrument (Claim 12).
Regarding Claim 33, the combination teaches the medical system of claim 30. The Patent further teaches wherein the navigation unit is configured to compare the location data and position data of the surgical instrument, and to establish a corrected location or corrected position of the surgical instrument (Claim 12).
Regarding Claim 34, the combination teaches the invention as claimed. The Patent further teaches further comprising a display unit for displaying the surgical instrument in the work region of the patient (Claim 13).
Regarding Claim 35, the combination teaches the medical system of claim 30. The Patent further teaches a data interface configured to transmit the operating state of the surgical instrument from the surgical instrument (Claim 14).

Claims 18-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,109,915 B2 in view of Schweikard et al. (U.S PGPub 2004/0082849 A1).
Regarding Claim 18, the Patent teaches the method of claim 16. 
The Patent is silent regarding wherein the output signal indicates that the surgical instrument is a minimum distance from an object in a work region.
Schweikard teaches a system for tracking a drill (Abstract). This system tracks whether the drill is a minimum distance from an puncture point (object) in a work region [0068].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of the patent to indicate whether a surgical instrument is a minimum distance from an object, as taught by Schweikard, as this increases the safety of the procedure, as recognized by Schweikard [0068]. One of ordinary skill would recognize that, as the output signal of the combination indicates the position of the drill, the combination would have the output signal indicating the minimum distance from an object.
Regarding Claim 19, the combination teaches the method of claim 18.
The combination fails to explicitly teach wherein a warning is provided when a distance between the surgical instrument and the object in the work region has dropped below the minimum distance.
Schweikard teaches wherein a warning is provided when a distance between the surgical instrument and the object in the work region has dropped below the minimum distance [0068].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of the patent to indicate whether a surgical instrument is a minimum distance from an object, as taught by Schweikard, as this increases the safety of the procedure, as recognized by Schweikard [0068]. 

Claim 27-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,109,915 B2 in view of Sprouse (U.S PGPub 2004/0199072 A1). 
Regarding Claim 27, the Patent teaches the method of claim 16.
The Patent is silent regarding displaying the surgical instrument on a display unit.
Sprouse teaches a system for electromagnetic tracking (Abstract). This system has the surgical instrument on a display unit [0003].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Patent to display the surgical instrument as this allows the user to visualize the actual location of the instrument, as taught by Sprouse [0003], thereby making the procedure easier for the user to perform.
Regarding Claim 28, the Patent teaches the method of claim 27.
The Patent is silent regarding wherein the displayed surgical instrument is superimposed on image data.
Sprouse teaches a system for electromagnetic tracking (Abstract). The displayed surgical instrument is superimposed on image data [0003].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Patent to display the surgical instrument as this allows the user to visualize the actual location of the instrument, as taught by Sprouse [0003], thereby making the procedure easier for the user to perform.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berting (U.S PGPub 2008/0275334 A1), which teaches a method for electromagnetic tracking in a surgical environment.
Bozung et al. (U.S PGPub 2013/0060278 A1), which details a surgical instrument which can be tracked during a medical procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/             Primary Examiner, Art Unit 3793